TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 3, 2021



                                     NO. 03-21-00021-CR


                            Garland Wayne Scroggins, Appellant

                                                v.

                                 The State of Texas, Appellee




      APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
 DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order denying motion for judgment nunc pro tunc. Garland Wayne

Scroggins has filed a motion to dismiss the appeal. Therefore, the Court grants the motion,

allows Garland Wayne Scroggins to withdraw his notice of appeal, and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.